Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 1 of 18




                              EXHIBIT A
          Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 2 of 18
                             CARDMEMBER AGREEMENT RATES AND FEES TABLE
                                INTEREST RATES AND INTEREST CHARGES
Purchase Annual                    15.24%. This APR will vary with the market based on the Prime Rate.a
Percentage Rate (APR)
Balance Transfer APR               15.24%. This APR will vary with the market based on the Prime Rate.a
Cash Advance APR                   19.24%. This APR will vary with the market based on the Prime Rate.b
Overdraft Advance APR              19.24%. This APR will vary with the market based on the Prime Rate.b
Penalty APR and When It 29.99%. This APR will vary with the market based on the Prime Rate.c
Applies                 The Penalty APR will be applicable to your Account if you:
                        • fail to make any Minimum Payment by the date and time due (late payment);
                        • make a payment to us that is returned unpaid; or
                        • do any of the above or exceed your credit limit on another account or loan you have with us or any of our
                          related banks.
                                   How Long Will the Penalty APR Apply: If your APRs are increased for any of these reasons, the Penalty APR
                                   will apply indefinitely.
Paying Interest                    Your due date will be a minimum of 21 days after the close of each billing cycle. We will not charge you periodic
                                   interest on purchases if you pay your entire balance by the due date each month. We will begin charging interest
                                   on balance transfers, cash advances, and overdraft advances on the transaction date.
Minimum Interest Charge None
Credit Card Tips from the To learn more about factors to consider when applying for or using a credit card, visit the website of the Consumer
Consumer Financial        Financial Protection Bureau at http://www.consumerfinance.gov/learnmore.
Protection Bureau

                                                                                    FEES
Annual Membership Fee              $99
Transaction Fees
 Balance Transfers                 Either $5 or 3% of the amount of each transfer, whichever is greater.
 Cash Advances                     Either $10 or 3% of the amount of each transaction, whichever is greater.
 Foreign Transactions              None
Penalty Fees
 Late Payment                      Up to $15 if the balance is less than $100; up to $25 if the balance is $100 to less than $250; up to $35 if the
                                   balance is $250 or more.
  Return Payment                   Up to $35.
  Return Check                     Up to $35.

Note: This account may not be eligible for balance transfers.
How We Will Calculate Your Balance: We use the daily balance method (including new transactions). See Interest Charges section for more details.
Billing Rights: Information on your rights to dispute transactions and how to exercise those rights are included in this Agreement. See Your Billing Rights section for full
details.
Penalty Fees: A single violation of each type will not exceed $25. However, if another violation of the same type occurs within six monthly billing periods we will charge up to
the maximum fee in the table above. The Late Payment and Return Payment fees will not exceed the related minimum payment that was due. The Return Check fee will not
exceed the related return access check amount.
Minimum Payment: We will calculate the minimum payment as the larger of: 1) $25 (or total amount you owe if less than $25); or 2) the sum of 1% of the new balance, the
periodic interest charges, and late fees we have billed you on the statement for which your minimum payment is calculated.
Prime Rate: Variable APRs are based on the 3.25% Prime Rate as of November 29, 2012.
a We add 11.99% to the Prime Rate to determine the Purchase/Balance Transfer APR (daily periodic rate currently 0.04176%).

b We   add 15.99% to the Prime Rate to determine the Cash/Overdraft Advance APR (daily periodic rate currently 0.05272%).
c We   add 26.99% to the Prime Rate to determine the Penalty APR (daily periodic rate currently 0.08217%). Maximum APR 29.99% (daily periodic rate currently 0.08217%).

Remainder of Agreement. See additional portions of this agreement for further detail about the information in the above table, and other important information
about your account.




                                                                                                                                                                    CMA64744
Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 3 of 18




             WELCOME TO
                  YOUR CARDmEmbER AGREEmENT
            Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 4 of 18
Welcome to your account.                                                                                                                                                                                                1

Review and save the following important information about your account. This document together with the Rates and Fees Table is an agreement between you, the cardmember, and Chase Bank USA, N.A., a
subsidiary of JPMorgan Chase & Co. If you have any questions, please call us using the number on the back of your card. Chase has agreed to lend you money as described in this agreement, and you agree to
pay us back together with interest charges and fees. Your use of the account or any payment on the account indicates your acceptance of the terms of this agreement. If any fee in the Rates and Fees Table is
marked none, the section of this agreement that relates to that fee does not apply.
                                                                                 GETTING STARTED: YOUR ACCOUNT
                                                                    Get acquainted with your account by reviewing the important terms below.

  Important Term            What it means to you                                                                                 Our responsibility
                                                                                                                                 We will assign a credit access line to your account, and post it on your monthly
                            We may also refer to this as a revolving credit amount. Your credit access line is the maximum
                                                                                                                                 billing statement. We may cancel, change or restrict your credit availability at any
   Credit Access Line       amount upon which you may defer payment. You are responsible for balances on your account
                                                                                                                                 time. Each transaction is considered for approval on an individual basis, including
                            including amounts charged in excess of your credit access line.
                                                                                                                                 those above the credit access line. We may not approve all transactions.
                            You are responsible for any use of your account by an authorized user or anyone else that you
                                                                                                                                 If you request, we may issue cards that access your account to your authorized
                            permit to use your account. You must notify us if you want them to stop using your account.
    Authorized Users                                                                                                             users. If you wish to terminate an authorized user, we may close your account and
                            You also are responsible for getting any cards, checks or other means of accessing your
                                                                                                                                 open a new account with a different account number.
                            account from the authorized user.
                            If your account has an annual fee, you are responsible for it every year your account is open or     If your account has an annual fee, we will add your annual fee to your monthly
       Annual
                            until your account is closed and paid in full. Your monthly billing statement will tell you how to   billing statements either once a year or in installments, whether or not you use
    Membership Fee
                            cancel your account and avoid future annual fees.                                                    your account.

                            We may change the terms of this agreement including APRs and fees from time to time.
                            We may also add new terms or delete terms. APRs or other terms may also change
      Amendments                                                                                                                 Our ability to make changes to this agreement is limited by applicable law.
                            without amendment, for example when the Prime Rate changes or the penalty APR
                            becomes applicable. See the Variable Rate and Penalty APR sections for details.
       Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 5 of 18
                                                                               Important Definitions
   Term         What it means
  Cash-like     The following transactions will be treated as cash advances: purchasing travelers checks, foreign currency, money orders, wire transfers or similar cash-like transactions; purchasing
Transactions    lottery tickets, casino gaming chips, race track wagers or similar betting transactions; and making a payment using a third party service.
Payment Due     Payments are due on the payment due date shown on your monthly statement. The monthly statement also explains when the payment must reach us in order to be considered
   Date         received as of that date. Payments received after the required time will be credited on the next business day.
                We calculate variable APRs by adding a margin to the highest U.S. Prime Rate published in the Money Rates section of The Wall Street Journal two business days (not weekends or
                federal holidays) before the closing date shown on your billing statement. The APR may increase or decrease each month if the Prime Rate changes. Any new rate will be applied as
Variable Rate
                of the first day of your billing cycle during which the Prime Rate has changed. If the APR increases, you will pay a higher interest charge and may pay a higher minimum payment. The
                Prime Rate is simply a reference index and is not the lowest interest rate available. If The Wall Street Journal stops publishing the Prime Rate, we will select a similar reference rate.
                Your account will be in default if:
                1) You do not pay at least the minimum payment when due; 2) You fail to comply with this or other agreements with us or one of our related banks; or 3) We believe you may be unwilling
                or unable to pay your debts on time; you file for bankruptcy; or you become incapacitated or die.
   Default
                If your account is in default, we may close it without notice and require you to pay your unpaid balance immediately. We can also begin collection activities. To the extent permitted by
                law, if you are in default because you have failed to pay us, we will require you to pay our collection costs, attorneys’ fees, court costs, and all other expenses of enforcing our rights
                under this agreement.




                                                                                                                                                                                                              2

   Getting Started                         Using Your Card                              Paying Us Back                            What Happens If...?                       Additional Information
       Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 6 of 18                                                                                                                     3




                                                                                      USING YOUR CARD
              You can use your account in the following ways. You cannot use your account for illegal purposes, such as Internet gambling and writing checks against uncollected funds.

Transactions            What it means to you                                                          Our responsibility
    Purchases           You may use your account to buy goods and services.                           We authorize charges to your account in accordance with the terms of this agreement.
     Balance            You can transfer balances to your account by using balance transfer checks,   We permit balance transfers from most non-Chase accounts. We do not permit balance transfers from
    Transfers           visiting our website or calling us.                                           other accounts or loans with us or any of our related banks.
                        You may obtain cash from automatic teller machines, at banks or by using
      Cash                                                                                            We treat certain other transactions as cash advances. See the Cash-like Transactions section under
                        cash advance checks. Balance transfer checks or promotional checks made
    Advances                                                                                          Important Definitions above.
                        payable to cash or yourself will be treated as cash advances.

                        For your protection, balance transfer and cash advance checks must be         We may provide balance transfer checks and cash advance checks for your use; we have the right not
     Checks
                        signed by the person whose name is printed on the checks.                     to pay a check for any reason.

                                                                                                      We allow Chase credit card accounts to be linked to a checking account with one of our related banks.
Overdraft Advances      You may set up this account to cover overdrafts on your checking account.
                                                                                                      The terms of this agreement and your checking account agreement will apply.
                        You may set up scheduled and repeat transactions to your account. If your
                                                                                                      We are not responsible for scheduled and repeat transactions if your account is closed, suspended
Automatic Charges       account is closed or suspended, or your account number changes, you will
                                                                                                      or the account number changes.
                        need to contact any persons that you are paying by automatic transactions.
   Promotions           You may receive special offers related to your account.                       Any special offer is subject to this agreement, unless explained otherwise.
         Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 7 of 18
                                                                                                    If a transaction is in a foreign currency, Visa International or MasterCard International will convert the
                         There is a fee, unless “None” is stated in the Rates and Fees Table, for
                                                                                                    transaction into U.S. dollars using their own currency conversion procedures, and then will send us the
 Foreign Transaction     transactions that take place outside of the United States, even if the
                                                                                                    transaction amount. The exchange rate will be determined using either the range of rates available in
  Fee and Exchange       currency used is U.S. Dollars. Our fee is calculated on the U.S. Dollar
                                                                                                    the wholesale currency markets for the processing date (which may be different from the rate the card
        Rate             amount of the transaction. Please see the Rates and Fees Table for the
                                                                                                    association receives) or a government-mandated rate in effect on that date. The exchange rate used
                         amount of this fee, if any.
                                                                                                    by Visa or MasterCard may differ from the rate on the date of your transaction.
   Authorization of      We are not obligated to honor every transaction, and we may close or       We may decline transactions for any reason, including: operational matters, the account is in default,
Transactions / Closing   suspend your account. Sometimes we close accounts based not on             or suspected fraudulent or unlawful activity. We are not responsible for any losses associated with a
    Your Account         your actions or inactions, but on our business needs.                      declined transaction.




                                                                                                                                                                                                                 4

      Getting Started                         Using Your Card                             Paying Us Back                            What Happens If...?                        Additional Information
          Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 8 of 18                                                                                                                     5




                                                                                           PAYING US BACK
                                              You will receive a billing statement, if one is required, each month. It will show your minimum required payment.
                                                      After you make a payment, it may take up to 15 days to restore available credit on your account.

 Important          What it means to you                                                                           Our responsibility
Information
                    You must follow the payment instructions on your billing statement. You can pay us by:
                    check, money order, or electronic payment drawn on a U.S. bank or a foreign bank branch        As long as you make your payment in accordance with the instructions on your billing
    Payment         in the U.S. All payments must be in U.S. Dollars. You authorize us to collect any payment      statement by the date and time payments are due, we will credit your payment as of the
  Instructions      check either electronically or by draft. Payments marked “paid in full” must be sent to the    same day it is received. We may accept and process any payments marked as “paid in full”
                    Conditional Payments address shown on your billing statement. See your billing statement       without losing our rights.
                    for complete payment instructions.
                    You agree to pay at least the minimum payment when due. You also agree to pay amounts
                    in excess of your credit access line when billed to your monthly statements or sooner if       We will calculate your minimum payment based on the method described below the Rates
   Minimum
                    we ask. Minimum payments may include specific fixed payments that are part of special          and Fees Table. The minimum payment will appear on your monthly statement, and may
   Payment
                    promotions. You can pay down balances faster by paying more than the minimum payment           include any past due amounts and any amounts in excess of your credit access line.
                    or the total unpaid balance on your account.
                    If you pay your account in full each billing period by the date and time due, no interest is   Subject to any interest-free period for new purchases, we will begin charging interest from
 Interest-Free
                    charged on new purchases month to month. Also, we will not impose interest charges on          the date new transactions appear on your account until paid in full. For more details about
Period / Interest
                    any portion of a purchase balance you repay while that balance is subject to an interest-      how we calculate your interest charges, please see the Interest Charges section of this
    Charges
                    free period.                                                                                   agreement.
         Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 9 of 18
                  You may want to consider making more than your required minimum payment. When
                  you do, the excess generally goes toward paying off your highest APR balance first, then
  Payment         other balances in order of descending APRs. Because we apply payments in excess of          For the portion of any payment less than or equal to the required minimum payment and for
  Allocation      your minimum payment first to higher rate balances, you may not be able to avoid interest   any credits, we will apply that amount to your balance in any way we choose.
                  charges on new purchases if you have another balance at a higher interest rate unless you
                  pay your balance in full each month.
                                                                                                              If you don’t request a refund, we will apply credit balances to new transactions unless a
Credit Balances   You may request a refund of credit balances at any time.
                                                                                                              refund is required by law.




                                                                                                                                                                                                          6

      Getting Started                         Using Your Card                           Paying Us Back                           What Happens If...?                      Additional Information
             Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 10 of
                                             “How To Avoid...”                                                                                                                                                       7
                                                   18
Certain transactions and situations may cause your account to receive a fee or have another impact on your account. The information below explains how you can avoid these outcomes. Amounts of these fees
are listed in the Rates and Fees Table. The Rates and Fees Table indicates amounts “up to” certain limits for penalty fees because applicable law may restrict our ability to impose the full amount of the penalty
  fee in some circumstances. See the “Penalty Fees” provision below the Rates and Fees Table for additional detail reflecting limitations imposed under applicable law. Special services you request may incur
                                                additional service fees; be sure to carefully review the details of any additional services to understand the terms.

“How to avoid...” What To Do                                                              What it means
                          Ensure Chase receives at least the minimum payment shown If any payment is late, we may charge you a late fee. If the fee is based on a balance, we calculate the fee using the
       Late Fee
                          on your billing statement when due.                      total balance at the end of the day the fee is charged.
                                                                                   We may charge a return check fee if we stop payment on a cash advance check or balance transfer check at your
                          Do not stop payment on cash advance and balance transfer
  Return Check Fee                                                                 request, or we refuse to pay a cash advance check or balance transfer check for any reason, including because your
                          checks, and do not default.
                                                                                   account is in default.
 Return Payment Fee       Do not submit a payment that could be returned unpaid.          We may charge this fee if the payment you offer to us is not honored, is returned unpaid, or cannot be processed.
                          Do not:                                                         We can impose a penalty APR, which is higher than the rate you would otherwise pay, for any of these reasons. If
                          • Fail to make any minimum payment by the date and time        we impose a penalty APR, it will apply indefinitely to future transactions. If we do not receive any minimum payment
                             due (late payment);                                          within 60 days of the date and time due, the penalty APR will apply to all outstanding balances, as well as to future
     Penalty APR          • Make a payment to us that is returned unpaid; or              transactions. However, in connection with a payment default of 60 or more days, the penalty APR will stop being
                          • Do any of the above or exceed your credit limit on another   applied to transactions that occurred prior to or within 14 days after we provided notice about the increase to the
                             account or loan you have with us or any of our related       penalty APR if we receive six consecutive minimum payments when due beginning immediately after the increase to
                             banks.                                                       the penalty APR.
      Collections         Do not default.                                                 If you are in default, we may take the actions described above in the Default section under Important Definitions above.
             Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 11 of
                                            “What Happens
                                                    18 If...?”
                                                   Review this section for common situations or questions that might require action from you or Chase.

“What Happens If…?”                           Action                 What it means
… I think I found a mistake on                                       Write to us or contact us on our Website within 60 days after the suspected error appears on your billing statement. We will investigate
                                         We will investigate
        my statement?                                                and contact you with our findings. Please see the Your Billing Rights section below for more details.
… I’m dissatisfied with a credit                                     First, attempt to resolve the problem with the merchant. Then write to us or contact us on our Website about the purchase. We will
                                    We will research the problem
       card purchase?                                                research the problem and contact you with our findings. Please see the Your Billing Rights section below for more details.
                                    Contact us immediately and       If your card is lost or stolen, or you think someone used your account without permission, tell us immediately by calling the Cardmember
 … my card is lost or stolen?
                                     stop using your account         Services number on your card or billing statement. We need your help to find out what happened and correct the problem.
  ... my account is closed or      You remain responsible for your
                                                                     Even if your account is closed or suspended, you must still repay all amounts you owe under the account.
          suspended?                          balance
 ...I want to transfer a balance      Balance transfer or cash
                                                                     You will incur a transaction fee for these transactions. See the Rates and Fees Table for the amount of this fee.
    or make a cash advance?        advance transaction fees apply




                                                                                                                                                                                                                8

       Getting Started                           Using Your Card                           Paying Us Back                           What Happens If...?                        Additional Information
         Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 12 of                                                                                                                 9
                                       ABOUT OUR 18
                                                 RELATIONSHIP
                         Maintaining a positive relationship with you is very important to us. Please review these terms to understand more about your account.

Important Information    What it means
                         We may send cards, statements and other communications to you at any mailing or email address in our records. If more than one person is responsible for this account,
                         we can provide billing statements and communications to one of you. To service and manage any of your account(s), we, our representatives, JPMorgan Chase Bank, N.A.
                         representatives, and/or affiliates, may contact you at any telephone number you provide or any number where we believe we may reach you. This may include calls or text
    Communications       messages to mobile, cellular, or similar devices, and calls or text messages using automatic telephone dialing systems and/or prerecorded messages. We may also send an
                         email to any address where we reasonably believe we can contact you. Some of the legal purposes for calls and messages include: suspected fraud or identity theft; obtaining
                         information; transactions on or servicing of your account; collecting on your account; and providing you information about products and services. Notify us immediately of any
                         changes to your contact information using the Cardmember Services address or phone number shown on your billing statement.
  Telephone Monitoring   We may listen to and record your telephone calls with us.
                         We may obtain and review your credit history from credit reporting agencies and others. We may also provide information about you and your account to credit reporting
    Credit Information   agencies and others. We may provide information to credit reporting agencies about this account in the name of an authorized user. If you think we provided incorrect
                         information, write to us and we will investigate.
                         We may enforce the terms of this agreement at any time. We may delay enforcement without losing our right to enforce this agreement at a later time. If any terms of this
      Enforcement
                         agreement are found to be unenforceable, we may still enforce the other terms.

     Governing Law       This agreement and your account will be governed by federal law, as well as the law of Delaware, and will apply no matter where you live or use this account.

                         We may assign your account, balances you owe, or any of our rights and obligations under this agreement. The third party is then entitled to any of our rights that we assign
       Assignment
                         to them.

      NJ Residents       All provisions of this agreement are valid, enforceable and applicable in New Jersey.
              Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 13 of
                                              INTEREST
                                                     18CHARGES
Daily Interest Rates and Annual Percentage Rates may be found on the Rates and Fees Table.
Periodic Interest Charge Calculation—Daily balance method (Including current transactions):
We calculate a daily balance for each type of transaction and use the daily balances to determine your interest charges.
We figure the “daily balance” for each transaction type as follows:
  • We take the beginning balance for each day and add
       - any interest charge from the prior day (known as compounding of interest) and
       - any new transactions or other debits (including transaction fees, other fees and unpaid interest charges).
  • We subtract payments or credits, and treat any net credit balance as a zero balance.
  • The result is the daily balance for each type of transaction.
We figure the interest charges on your account as follows:
  • To get the daily interest rate for each type of transaction we divide the APR by 365. We may combine different transaction types that have the same daily interest rates.
  • We multiply the daily interest rate by the daily balance for each transaction type for each day in the billing cycle.
  • We add together the interest charges for each day in the billing cycle for each transaction type.
  • If any interest charge is due, we will charge you at least the minimum interest charge shown on the Rates and Fees Table.
We add transactions and fees to your daily balance no earlier than:
  • For new purchases, balance transfers, overdraft advances or cash advances – the date of the transaction.
  • For new cash advance checks or balance transfer checks – the date the payee deposits the check.
  • Fees – either on the date of a related transaction, the date they are posted to your account, or the last day of the billing cycle, whichever we may choose.
The Balances Subject to Interest Rate for each type of transaction shown on your billing statement is the sum of the daily balances for that type of transaction divided by the number of days in the billing cycle.
We may use mathematical formulas that produce equivalent results to calculate the Balance Subject to Interest Rate, interest charges and related amounts.
                                                                                                                                                                                                                       10

         Getting Started                             Using Your Card                              Paying Us Back                            What Happens If...?                      Additional Information
              Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 14 of
                                   Your Billing Rights: Keep this Document for Future Use                                                                                                                         11
                                                              18
                                                           This notice tells you about your rights and our responsibilities under the Fair Credit Billing Act.

What To Do If You Find A Mistake On Your Statement
If you think there is an error on your statement, contact us in writing at the Customer Service address or electronically at the website address as shown on your billing statement. In your communication, give us
the following information:
   • Account information: Your name and account number.
   • Dollar amount: The dollar amount of the suspected error.
   • Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us:
   • Within 60 days after the error appeared on your statement.
   • At least 3 business days before an automated payment is scheduled, if you want to stop payment on the amount you think is wrong.
You must notify us of any potential errors in writing or electronically. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

What Will Happen After We Receive Your Written or Electronic Communication
When we receive your communication, we must do two things:
  1. Within 30 days of receiving your communication, we must tell you that we received it. We will also tell you if we have already corrected the error.
  2. Within 90 days of receiving your communication, we must either correct the error or explain to you why we believe the bill is correct.
While we investigate whether or not there has been an error:
  • We cannot try to collect the amount in question, or report you as delinquent on that amount.
  • The charge in question may remain on your statement, and we may continue to charge you interest on that amount.
  • While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
  • We can apply any unpaid amount against your credit access line.
After we finish our investigation, one of two things will happen:
   • If we made a mistake: You will not have to pay the amount in question or any interest or other fees related to that amount.
               Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 15 of
   •	If we do not believe there was a mistake: You will have to pay the amount in question, along with applicable interest and fees. We will send you a statement of the amount you owe and the date payment is
      due. We may then report you as delinquent if you do not pay the amount we think you owe.         18
If you receive our explanation but still believe your bill is wrong, you must contact us in writing or electronically within 10 days telling us that you still refuse to pay. If you do so, we cannot report you as delinquent
without also reporting that you are questioning your bill. We must tell you the name of anyone to whom we reported you as delinquent, and we must let those organizations know when the matter has been settled
between us.
If we do not follow all of the rules above, you do not have to pay the first $50 of the amount you question even if your bill is correct.

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
If you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the problem with the merchant, you may have the right not to pay the
remaining amount due on the purchase. To use this right, all of the following must be true:
    1.	The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if
        your purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.)
    2. You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit card account do not qualify.
    3. You must not yet have fully paid for the purchase.
If all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at the Customer Service address or electronically at the website address shown on your billing statement.
While we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not
pay, we may report you as delinquent.

Copyright ©2011 JPMorgan Chase & Co. All rights reserved.




                                                                                                                                                                                                                           12

         Getting Started                               Using Your Card                               Paying Us Back                             What Happens If...?                        Additional Information
Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 16 of
                                      18
    Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 17 of
                                          18




Getting Started     Using Your Card    Paying Us Back     What Happens If...?   Additional Information
Case 1:20-cv-02815-WJM-GPG Document 27-4 Filed 12/07/20 USDC Colorado Page 18 of
                                      18




                                                                             CFB00112
